Citation Nr: 9908285	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral hearing loss disability.

2.  Entitlement to a compensable evaluation for right otitis 
media.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This appeal arose from a November 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which refused to reopen the 
veteran's claim for service connection for a bilateral 
hearing loss disability (this issue had last been before the 
RO in February 1989, at which time it had been found that the 
veteran had not presented evidence sufficient to reopen this 
claim).  In July 1996, the RO issued a rating action which 
confirmed the noncompensable evaluation assigned to the 
service-connected otitis media and which also denied service 
connection for tinnitus.  The veteran testified at a personal 
hearing in October 1997.

The United Stated Court of Veterans Appeals has held that if 
a claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.


FINDINGS OF FACT

1.  The RO refused to reopen the claim for service connection 
for a bilateral hearing loss disability in February 1989.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a bilateral hearing loss 
disability that either began in service, manifested to a 
compensable within one year of service, or is related to a 
service-connected disability.

3.  The veteran's right ear otitis media is currently 
asymptomatic.

4.  The veteran has not been shown by competent medical 
evidence to suffer from tinnitus which can be related to his 
period of service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO refused to reopen the 
claim for entitlement to service connection for a bilateral 
hearing loss disability is new but is not material, and the 
February 1989 decision of the RO is final and is not 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.307, 
3.309, 3.310(a), 20.302 (1998).

2.  The criteria for a compensable evaluation for the 
service-connected right otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.31, Code 6200 (1998).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for a 
bilateral hearing loss disability

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998)

The evidence which was of record when the RO refused to 
reopen the veteran's claim will be briefly summarized.  A 
review of the service medical records revealed that the 
veteran displayed normal auditory acuity of 20/20 bilaterally 
at the time of his entrance onto active duty in December 
1942.  Between January and February 1943, he was hospitalized 
for right otitis media.  His auditory acuity was noted to be 
normal, at 20/20 bilaterally.  During the December 1945 
discharge, his hearing was again noted to be normal (15/15 
bilaterally).

In February 1985, a service comrade submitted a statement, in 
which he indicated that he had been either an orderly or 
nurse in the military.  He indicated that he had been 
stationed at the hospital where the veteran was treated for 
ear problems.

The veteran was treated by VA on an outpatient basis between 
July 1983 and July 1988.  In August 1983, he presented with 
complaints of hearing problems.  He indicated that his left 
ear was "OK," but stated that he had trouble with his right 
ear.  The examination noted that the right tympanic membrane 
bulged slightly and appeared to have fluid behind it.  On 
September 22, 1983, he continued to complain of trouble 
hearing out of the right ear.  Again, some fluid was noted 
behind the tympanic membrane.  On January 30, 1986, he was 
afforded an audiological examination.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
30
55
65
LEFT
20
15
20
45
55

On the authorized audiological evaluation in July 1988, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
55
70
LEFT
20
20
20
45
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

The veteran submitted a duplicate of the February 1985 
statement from a service comrade noted above.

The evidence submitted following the February 1989 RO refusal 
to reopen the veteran's claim included the report of a June 
1996 VA examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
65
70
LEFT

30
40
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.

The veteran testified at a personal hearing at the RO in 
October 1997.  He admitted that he had been exposed to little 
or no noise while in the service.  He indicated that he had 
experienced some trouble understanding people following the 
first inservice infection, but reported having no real 
hearing loss.  He commented that he had had a hearing loss 
that accompanied his recurrent ear infections.

The veteran also submitted two lay statements in October 
1997.  One noted that the veteran had suffered from deafness 
since 1943; the other indicated that his deafness had been 
present since 1946.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new" but is not "material."  Accordingly, his claim is 
not reopened and the February 1989 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in this 
case, to include his hearing testimony and two lay 
statements, is new in that it was presented to establish that 
the veteran had developed a hearing loss either in service or 
to a compensable degree within one year of his separation.  

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with the evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In the instant case, the additional evidence offered contains 
no objective proof whatever that the veteran suffers from a 
hearing loss disability that began in service, manifested to 
a compensable degree within one year of his separation or is 
related to a service-connected disability.  While the lay 
statements that he submitted attested to the presence of a 
hearing loss disability as early as 1943, these allegations 
are clearly refuted by the objective records, which show 
normal hearing in service and no hearing loss until, at the 
earliest, the late 1980's.  While the veteran has testified 
that his hearing loss is related to ear infections, it is 
noted that there is no objective evidence to suggest that 
such a hearing loss is related to his service-connected right 
otitis media.  Therefore, a review of this evidence clearly 
does not show that it is so significant that it must be 
considered in order to decide the merits of the claim.  As 
such, the evidence is not "material" and does not serve to 
reopen his claim for service connection for a bilateral 
hearing loss disability.


II.  Entitlement to a compensable 
evaluation for right otitis media

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, chronic, suppurative 
otitis media warrants a 10 percent evaluation during the 
continuance of the suppurative process.  This evaluation is 
combined with the evaluation for any associated loss of 
hearing.  38 C.F.R. Part 4, Code 6200 (1998).

A review of the evidence indicates that the veteran has been 
service-connected for right otitis media since December 1945.  
In service, he had been hospitalized between January and 
February 1943 for treatment of this condition.  No 
accompanying hearing loss was noted.  His December 1945 
separation examination was completely normal.  

The veteran was examined by VA in June 1996.  He stated that 
he had ear infections every two to three months that would 
require treatment with ear drops for two or three days.  He 
complained of an aching, painful feeling during an infectious 
phase, but he denied experiencing any drainage or bleeding.  
The objective examination noted that he had a hearing aid in 
the right ear.  It was removed to reveal a glistening 
tympanic membrane.  There was no erythema or edema noted in 
the canal and there was no drainage.  The diagnosis was 
chronic right otitis media, presently asymptomatic.

The veteran testified at a personal hearing in October 1997.  
He stated that he had been treated for recurring ear 
infections since service.  The objective records did note 
that he had been seen for recurrent otitis externa, a 
condition which is not service-connected.

After a careful review of the evidence of record, it is found 
that that evidence does not support entitlement to a 
compensable evaluation for the service-connected right otitis 
media.  As noted above, a 10 percent evaluation is warranted 
for otitis media during the continuance of the suppurative 
process.  However, it is noted that there is no evidence of 
record to indicate that the veteran is suffering from a 
suppurative process.  In fact, the June 1996 VA examination 
found that he was asymptomatic.  Moreover, there is no 
objective evidence that he suffers from any hearing loss in 
the right ear that has been associated with the otitis media.  
Therefore, it is found that the criteria for a 10 percent 
disability evaluation have not been met.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected right otitis media.


III.  Service connection for tinnitus

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

A review of the veteran's service medical records contained 
no mention of any complaints of or treatment for tinnitus.  
The induction examination of December 1942 and the discharge 
examination of December 1945 were negative for this disorder.

The veteran was seen by VA on an outpatient basis between 
July 1983 and July 1988.  On January 30, 1986, he reported 
having tinnitus in both ears.  He again referred to this 
disorder in August 1987, indicating that he had a history of 
noise exposure.

VA examined the veteran in June 1996.  He reported 
intermittent buzzing in both ears.  He stated that this had 
been present for about 15 to 20 years.  He felt that this 
condition was the result of his recurrent ear infections.

The veteran testified at a personal hearing in October 1997.  
He admitted that he had been exposed to little or no noise 
exposure in service.  Following his right ear infection in 
service, he stated that he had begun to experience 
intermittent ringing in the ears.  He also stated that  
intermittent ringing of the ears accompanied his recurrent 
ear infections.  Finally, he commented that his tinnitus was 
pretty much constant now.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the veteran has presented evidence that 
he currently suffers from tinnitus, thus establishing the 
presence of a current disability.  However, he has failed to 
present any evidence that this disorder was present in 
service.  There is no objective evidence of the existence of 
this disease in service.  Therefore, an essential element of 
a well grounded claim has not been established.  See Caluza, 
supra.  While the veteran has rendered his own opinion that 
his tinnitus is related to his service-connected right otitis 
media, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The fact remains that there is no 
objective evidence of record that suggests a connection 
between his tinnitus and his period of service or between 
this disorder and his service-connected right otitis media.  
Therefore, it is found that he has failed to present evidence 
of a well grounded claim for service connection for tinnitus. 

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a bilateral 
hearing loss disability, the benefit sought on appeal is 
denied.

A compensable evaluation for the service-connected right 
otitis media is denied.

Service connection for tinnitus is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals




- 13 -


- 1 -


